BRETT, Judge,
concurring in part and dissenting in part.
I concur that this sentence should be modified, insofar as the judgment and sentence is being affirmed; but I dissent to that part of the opinion that affirms the judgment and sentence. I would reverse this conviction because it appears to me that the arrest was premised upon a subterfuge and was therefore an illegal arrest. I question also the validity of the search of the vehicle, as was done in this case. Therefore, I dissent to the affirmance of this conviction.